internal_revenue_service department of the treasury number info release date index no washington dc person to contact john t sapienza jr id no telephone number refer reply to cc it a - cor-126764-00 date date dear this is in reply to your letter to commissioner rossotti concerning the business standard mileage rate you feel that the current rate of cents per gallon is not a fair figure for mileage on a personal vehicle for company business use we are pleased to tell you that the business standard mileage rate will rise to cents per mile on date the primary reason for the increase is the jump in gasoline prices the business standard mileage rate is a national average amount determined by an annual study performed by an independent_contractor who is an expert in the cost analysis of business use of automobiles the contractor uses recent data from each state on the component costs of operating the most popular automobiles the contractor then combines this data to achieve a national composite cents-per-mile rate it is not feasible to change the rate more often than annually gasoline prices rise and fall during the year but taxpayers may continue to use the same rate without having to keep records of actual expenses although rising gasoline prices can be a disadvantage for taxpayers who use the rate falling prices can work to their advantage for example although gasoline prices fell in for all of and through date taxpayers were able to use the rate that reflected the earlier higher prices i hope this information is helpful please call mr sapienza at the number above if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
